Case 8:18-cv-02001-JVS-JDE Document 298-1 Filed 06/14/21 Page 1 of 13 Page ID
                                 #:16777



  1   Amanda R. Washton (SB# 227541)             Peter A. Gergely (Pro Hac Vice)
        a.washton@conklelaw.com                  PGergely@merchantgould.com
  2   Sherron Wiggins (SB# 321819)               Ryan J. Fletcher, (Pro Hac Vice)
        s.wiggins@conklelaw.com                  RFletcher@merchantgould.com
  3   CONKLE, KREMER & ENGEL                     Zachary D. Kachmer (Pro Hac Vice)
      Professional Law Corporation               ZKachmer@merchantgould.com
  4   3130 Wilshire Boulevard, Suite 500         MERCHANT & GOULD, P.C.
      Santa Monica, California 90403-2351        1801 California St., Suite 3300
  5   Phone: (310) 998-9100                      Denver, CO 80202
      Fax: (310) 998-9109                        Telephone: (303) 357-1651
  6                                              Facsimile: (612) 332-9081
  7   Attorneys for Defendants                   Paige S. Stradley, (Pro Hac Vice)
      True Wearables, Inc. and Marcelo           PStradley@merchantgould.com
  8   Lamego                                     MERCHANT & GOULD, P.C.
                                                 150 S. Fifth Street Suite 2200
  9                                              Minneapolis, MN 55402
                                                 Telephone: (612) 332-5300
 10                                              Facsimile: (612) 332-9081
 11
 12
                              UNITED STATES DISTRICT COURT
 13
            CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
 14
 15
    MASIMO CORPORATION, a                      CASE No. 8:18-cv-2001-JVS-JDE
 16 Delaware Corporation; and
    CERCACOR LABORATORIES, INC.,               DEFENDANTS TRUE
 17 a Delaware corporation,,                   WEARABLES, INC.’S AND
                                               MARCELO LAMEGO’S REPLY IN
 18              Plaintiff,                    SUPPORT OF DEFENDANTS’
                                               RULE 60 MOTION FOR RELIEF
 19        v.                                  FROM THE COURT’S ORDER
                                               GRANTING PLAINTIFFS’
 20 TRUE WEARABLES, INC., a                    MOTION FOR PRELIMINARY
    Delaware corporation; and MARCELO          INJUNCTION
 21 LAMEGO, an individual,
                                               Hearing: June 28, 2021
 22              Defendant.                    Time: 1:30 p.m.
                                               Ctrm: 10C
 23
                                               Hon. James V. Selna
 24                                            Presiding Judge
                                               Hon. John D. Early
 25                                            Magistrate Judge
 26                                            Complaint Filed:    November 8, 2018
 27                                            Trial Date:         January 11, 2022
       REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
 28     DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S REPLY IN SUPPORT OF
      DEFENDANTS’ RULE 60 MOTION FOR RELIEF FROM THE COURT’S ORDER GRANTING PLAINTIFFS’
                             MOTION FOR PRELIMINARY INJUNCTION
Case 8:18-cv-02001-JVS-JDE Document 298-1 Filed 06/14/21 Page 2 of 13 Page ID
                                 #:16778



  1
                                            TABLE OF CONTENTS
  2                                                                                                                     Page
  3
  4 I.     INTRODUCTION ............................................................................................. 1
  5 II.    ARGUMENT .................................................................................................... 2
  6        A.       DEFENDANTS’ NEWLY DISCOVERED EVIDENCE SHOWS
                    THAT THE TSS CANNOT BE A TRADE SECRET UNDER
  7                 CUTSA .................................................................................................... 2
  8        B.       DEFENDANTS’ MOTION IS TIMELY AND PROPER ..................... 6
  9                 1.       Defendants Motion for Reconsideration is proper under the
                             Federal Rules ................................................................................ 6
 10
                    2.       Defendants’ Motion is Proper Under Local Rule 7-18 ................ 8
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
                                                              -i-
 28     DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S REPLY IN SUPPORT OF
      DEFENDANTS’ RULE 60 MOTION FOR RELIEF FROM THE COURT’S ORDER GRANTING PLAINTIFFS’
                             MOTION FOR PRELIMINARY INJUNCTION
Case 8:18-cv-02001-JVS-JDE Document 298-1 Filed 06/14/21 Page 3 of 13 Page ID
                                 #:16779



  1         Defendants True Wearables, Inc. and Marcelo Lamego (collectively,
  2 “Defendants”) submit this Reply in Support of Defendants’ Rule 60 Motion for Relief
  3 from the Court’s Order Granting Plaintiffs’ Motion for Preliminary Injunction (Dkt.
  4 274, “Defendants’ Motion”).
  5 I.      INTRODUCTION
  6         Defendants’ Motion seeks reconsideration of the Court’s Order Granting
  7 Plaintiffs’ Motion for Preliminary Injunction (Dkt. 257, the “Court’s PI Order”) based
  8 on the emergence of new material facts since entry of the Court’s PI Order. In
  9 evaluating Plaintiffs’ likelihood of success on the merits of their trade secret claim,
 10 the Court’s PI Order rejected Defendants’ argument that Plaintiffs’ alleged trade
 11 secret, the TSS, was generally known. The Court stated that Defendants had failed to
 12 establish
 13                             because Defendants had not demonstrated that
 14
 15                                                                                     (Dkt.
 16 257 at 12.) First, Plaintiffs’ have the burden of proving that the alleged trade secret is
 17 not “generally known.” Second, Defendants’ Motion for Reconsideration contains
 18 new material facts that meet this test. Specifically, Defendants’ Motion presents
 19                                               , including at least
 20                                                          From this new testimony, the
 21 Court can conclude that                                                 was sufficient to
 22 make the TSS
 23 “generally known” under the Court’s interpretation of the CUTSA.
 24         Plaintiffs challenge Defendants’ Motion on both substantive and procedural
 25 grounds. On the substance, Plaintiffs argue that the new testimony is insufficient to
 26 prove that the TSS was generally known. This is incorrect. Again, Plaintiffs have the
 27 burden of proof to show that the TSS was not generally known. And second, the new
                                            -1-
 28     DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S REPLY IN SUPPORT OF
      DEFENDANTS’ RULE 60 MOTION FOR RELIEF FROM THE COURT’S ORDER GRANTING PLAINTIFFS’
                             MOTION FOR PRELIMINARY INJUNCTION
Case 8:18-cv-02001-JVS-JDE Document 298-1 Filed 06/14/21 Page 4 of 13 Page ID
                                 #:16780



  1 testimony shows precisely what the Court’s PI Order required:
  2
  3 Procedurally, Plaintiffs argue that Defendants’ Motion is untimely and has been
  4 brought under the wrong Federal Rule of Civil Procedure. But Defendants’ Motion
  5 for Reconsideration is proper and timely because, under the Federal Rules,
  6 Defendants brought the motion within 28 days, which is proper under Federal Rule
  7 59(e). Under Ninth Circuit law, the nomenclature used in Defendants’ Motion is not
  8 controlling. Further, under the local rules, Defendants had good cause for filing the
  9 motion due to the emergence of new material facts more than 14 days after the Court’s
 10 PI Order. Plaintiffs’ challenges should be rejected. The Court should reconsider its PI
 11 Order and should dissolve its injunction against Defendants because Plaintiffs cannot
 12 meet their burden of showing that the TSS is not “generally known” under CUTSA;
 13 to the contrary,                    demonstrate the opposite.
 14 II.    ARGUMENT
 15        A.      Defendants’ newly discovered evidence shows that the TSS cannot
 16                be a Trade Secret under CUTSA
 17        Defendants’ Motion for Reconsideration contains new material facts—namely,
 18 testimony from                                                    —demonstrating that
 19
 20                                       , thereby demonstrating that Plaintiffs failed to
 21 carry their burden to establish that the TSS is a protectable trade secret under the
 22 CUTSA. See Cal. Civ. Code § 3426.1(d)(1).
 23        Plaintiffs argue that                                testimony regarding
 24                                                          is not persuasive because the
 25 testimony is                            and, as such, does not relate specifically to
 26
 27 (Dkt. 285-1 at 11-12.)
                                              -2-
 28     DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S REPLY IN SUPPORT OF
      DEFENDANTS’ RULE 60 MOTION FOR RELIEF FROM THE COURT’S ORDER GRANTING PLAINTIFFS’
                             MOTION FOR PRELIMINARY INJUNCTION
Case 8:18-cv-02001-JVS-JDE Document 298-1 Filed 06/14/21 Page 5 of 13 Page ID
                                 #:16781



  1        Plaintiffs seem to suggest that the only way that Defendants could prove that
  2 the TSS was “generally known” would be by
  3
  4       . Again, Defendants do not have the burden of proof on this issue. Moreover,
  5 there is nothing in the Court’s PI Order or in CUTSA requiring that Defendants must
  6 present evidence that Plaintiffs’ competitors did, in fact, know
  7               in order to show that the TSS was generally known. Rather, in trade
  8 secret cases, it is well-settled that the mere publication of information can eliminate
  9 trade secret protection, even without evidence that the publication was actually known
 10 to any specific competitors. Attia v. Google LLC, 983 F.3d 420, 426 (9th Cir. 2020)
 11 (“[I]t appears to us to be well-settled that publication of information in a patent
 12 application eliminates any trade secrecy.”) Under California law, even the publication
 13 of information in a foreign patent application can defeat trade secret protection.
 14 Ultimax Cement Mfg. Corp. v. CTS Cement Mfg. Corp., 587 F.3d 1339, 1355-56 (Fed.
 15 Cir. 2009) (applying the CUTSA, holding that “[i]nformation disclosed in a patent,
 16 even a foreign one, is generally known to the public, especially the relevant public in
 17 the cement industry”).
 18        Under this “well-settled” standard, Defendants do not need to show that
 19 Plaintiffs’ competitors had actual knowledge of                                      to
 20 show that the TSS is not protectable as a trade secret. Defendants can meet the Court’s
 21 interpretation of CUTSA by showing that (a) the TSS was disclosed in one or more
 22 publications and (b)                                 are likely to engage with those
 23 publications in the same or similar way that                   would engage with U.S.
 24 (or foreign) patent applications. This is precisely the evidence that Defendants have
 25 presented in support of their Motion for Reconsideration. First, Defendants previously
 26 showed that the TSS is
 27                (E.g., Dkt. 171-1 at 16-20, Dkt. 171-2 at ¶¶ 2, 16, 26-68.). Second,
                                             -3-
 28     DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S REPLY IN SUPPORT OF
      DEFENDANTS’ RULE 60 MOTION FOR RELIEF FROM THE COURT’S ORDER GRANTING PLAINTIFFS’
                             MOTION FOR PRELIMINARY INJUNCTION
Case 8:18-cv-02001-JVS-JDE Document 298-1 Filed 06/14/21 Page 6 of 13 Page ID
                                 #:16782



  1 Defendants are now presenting testimony from
  2
  3
  4                   In the field of pulse oximetry, publication of the TSS
  5                  is akin to publication of the TSS in patent applications, since both types
  6 of publications are viewed (and used) as a source of technical information for
  7 engineers in the field. Accordingly, publication of the TSS
  8 should have the same effect as publication of TSS in a patent application—it should
  9 defeat Plaintiffs’ claim that the TSS is trade secret under CUTSA.
 10         Moreover, Plaintiffs cannot expect Defendants to obtain direct testimony from
 11 competitors about the TSS when Plaintiffs themselves have imposed confidentiality
 12 restrictions that would prevent Defendants from ever obtaining such evidence. In
 13 particular, although the
 14             , Plaintiffs have asserted that even the mere identity of these publications is
 15 confidential. Declaration of Paige Stradley (“Stradley Decl.”), ¶ 2, Ex. A. As a result,
 16 Defendants’ counsel cannot even
 17
 18                                                                     .1 Accordingly, it is
 19 impossible for Defendants to
 20                                                                     . Plaintiffs’ attempt to
 21 use the protective order as both a sword and a shield is improper.
 22
 23         1
             Plaintiffs imply that Defendants should have provided Lamego’s testimony
 24 about                                when the parties briefed the original preliminary
    injunction motion. (Dkt. 185-1 at 8 (arguing that Defendants “chose not to submit”
 25 facts from Lamego about his knowledge of                  .) But because of Plaintiffs’
 26 confidentiality designations, Defendants’ counsel did not
             .
 27
                                             -4-
 28     DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S REPLY IN SUPPORT OF
      DEFENDANTS’ RULE 60 MOTION FOR RELIEF FROM THE COURT’S ORDER GRANTING PLAINTIFFS’
                             MOTION FOR PRELIMINARY INJUNCTION
Case 8:18-cv-02001-JVS-JDE Document 298-1 Filed 06/14/21 Page 7 of 13 Page ID
                                 #:16783
Case 8:18-cv-02001-JVS-JDE Document 298-1 Filed 06/14/21 Page 8 of 13 Page ID
                                 #:16784



  1         B.     Defendants’ Motion is timely and proper
  2                1.    Defendants Motion for Reconsideration is proper under the
  3                      Federal Rules
  4         Plaintiffs argue that Defendants’ Motion is procedurally improper because
  5 Federal Rule 60(b) is not applicable to preliminary injunction orders. Even if correct,
  6 the Court should still consider Defendants’ Motion under Federal Rule 59(e) as a
  7 Motion to Alter or Amend the Court’s PI Order. Credit Suisse First Boston Corp. v.
  8 Grunwald, 400 F.3d 1119, 1124 (9th Cir. 2005).
  9         Under Ninth Circuit law, a motion for reconsideration brought under Rule 60
 10 may, if appropriate, be construed as having been brought under Rule 59(e) because
 11 the way that the movant labels the motion is “inconsequential” and because
 12 “nomenclature is not controlling.” Vantage Mobility Int’l Ltd. Liab. Co. v. Kersey
 13 Mobility Ltd. Liab. Co., 836 F. App’x 496, 500 (9th Cir. 2020) (citing Sea Ranch
 14 Ass’n v. Cal. Coastal Zone Conservation Comm’ns, 537 F.2d 1058, 1061 (9th Cir.
 15 1976) and Shapiro ex rel. Shapiro v. Paradise Valley Unified Sch. Dist. No. 69, 374
 16 F.3d 857, 863 (9th Cir. 2004)2); see also Harvest v. Castro, 531 F.3d 737, 745 (9th
 17 Cir. 2008) (looking past the label a party gave to its motion, citing Moore’s Federal
 18 Practice: “Nomenclature is not important. The label or description that a party puts on
 19 its motion does not control whether the party should be granted or denied relief.”).
 20
 21
            2
 22          Shapiro cites case law holding that “a motion for reconsideration is treated as
      a Rule 59(e) motion if filed within ten days of entry of judgment.” 374 F.3d at 863.
 23   Shapiro was decided under a previous version of Federal Rule 59(e) requiring motions
 24   to be brought within 10 days of the judgment at issue. The Rule has since been
      amended to change this to 28 days. Accordingly, under the present version of Federal
 25   Rule 59, the case law should be interpreted as holding that a motion for
 26   reconsideration is treated as a Rule 59(e) motion if filed within 28 days of entry of
      judgment.
 27
                                               -6-
 28      DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S REPLY IN SUPPORT OF
       DEFENDANTS’ RULE 60 MOTION FOR RELIEF FROM THE COURT’S ORDER GRANTING PLAINTIFFS’
                              MOTION FOR PRELIMINARY INJUNCTION
Case 8:18-cv-02001-JVS-JDE Document 298-1 Filed 06/14/21 Page 9 of 13 Page ID
                                 #:16785



  1        Federal Rule 59(e) allows a motion “to alter or amend a judgment” and allows
  2 such a motion to be filed up to 28 days after the entry of the judgment in question.
  3 Fed. R. Civ. P. 59(e). Accordingly, “motions labeled as Rule 60(b) motions that are
  4 filed within the 28-day period of Rule 59(e) may be treated as Rule 59 motions.” 12
  5 Moore’s Federal Practice - Civil § 60.64 (2021). Here, Defendants satisfied that
  6 requirement: Defendants filed their motion on May 26, 2021, 28 days after the Court’s
  7 PI Order, which was entered on April 29, 2021. Defendants’ motion is timely whether
  8 labeled as a motion under Federal Rule 59(e) or Federal Rule 60(b).
  9        Plaintiffs argue that Defendants cannot move under Federal Rule 59(e) unless
 10 Defendants also satisfy Local Rule 7-18’s requirement that the movant show good
 11 cause for any motion for reconsideration filed more than 14 days after the order that
 12 is the subject of the motion. Not so. Imposing such a requirement would run afoul of
 13 Federal Rule 83, which states that “[a] local rule must be consistent with—but not
 14 duplicate—federal statutes and rules adopted under 28 U.S.C. §§2072 and 2075.”
 15 See, e.g., Hoffman v. Constr. Protective Servs., 541 F.3d 1175, 1179 (9th Cir. 2008)
 16 (“Any local rule requiring a conference prior to the court’s imposition of sanctions
 17 under [Local] Rule 37(c) would be inconsistent with [Federal] Rule 37(c) and,
 18 therefore, unenforceable.”) Federal Rule 59 unquestionably allows for the filing of a
 19 motion for reconsideration up to 28 days after entry of the order in question.
 20 Therefore, Local Rule 7-18 cannot be interpreted in a manner inconsistent with the
 21 Federal Rules and must be construed to permit the filing of Defendants’ Motion.
 22        Further, a district court has inherent authority to modify a preliminary
 23 injunction in consideration of new facts, such as those presented in Defendants’
 24 Motion. A&M Records v. Napster, Inc., 284 F.3d 1091, 1098 (9th Cir. 2002); see also
 25 System Federation No. 91 v. Wright, 364 U.S. 642, 647-48 (1961) (holding that a
 26 district court has “wide discretion” to modify an injunction based on changed
 27 circumstances or new facts).
                                             -7-
 28     DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S REPLY IN SUPPORT OF
      DEFENDANTS’ RULE 60 MOTION FOR RELIEF FROM THE COURT’S ORDER GRANTING PLAINTIFFS’
                             MOTION FOR PRELIMINARY INJUNCTION
Case 8:18-cv-02001-JVS-JDE Document 298-1 Filed 06/14/21 Page 10 of 13 Page ID
                                  #:16786



  1        In any event, Defendants had good cause to bring the motion, as discussed
  2 below.
  3               2.    Defendants’ Motion is Proper Under Local Rule 7-18
  4        Local Rule 7-18 provides that a motion for reconsideration can be brought more
  5 than 14 days after entry of the order that is the subject of the motion if good cause is
  6 shown. LR. 7-18. Defendants had good cause to file their Motion more than 14 days
  7 after entry of the Court’s PI Order because the new material facts that form the basis
  8 of Defendants’ motion were not discovered until depositions taken after the Court’s
  9 PI Order. McVicar v. Goodman Glob. Inc., No. SA CV 13-1223-DOC (RNBx), 2015
 10 U.S. Dist. LEXIS 186826, at *7-8 (C.D. Cal. May 20, 2015) (granting motion for
 11 reconsideration based on testimony from a deposition occurring after the court’s prior
 12 resolution); Bd. of Trs. of the Leland Stanford Junior Univ. v. Roche Molecular Sys.,
 13 No. C 05-04158 MHP, 2008 U.S. Dist. LEXIS 17114, at *5 (N.D. Cal. Mar. 4, 2008)
 14 (same).
 15        Plaintiffs argue that Defendants could have discovered the new evidence and
 16 moved for reconsideration sooner. (Dkt. 285-1 at 8-9.) The facts show otherwise. The
 17 Court’s PI was entered on April 29. By the time the PI Order was entered,
 18
 19                                             . Within 10 days of the Order,
 20
 21                                                                      . Defendants also
 22 promptly
 23                 Within a week of                                                         ,
 24 Defendants filed their Motion for Reconsideration on May 26. Defendants were
 25 diligent in bringing their Motion, and Plaintiffs’ accusations of delay are misplaced.
 26        Plaintiffs argue that Defendants could have filed their Motion within 14 days
 27 of entry of the Court’s PI Order because                        deposed within that 14-
                                               -8-
 28     DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S REPLY IN SUPPORT OF
      DEFENDANTS’ RULE 60 MOTION FOR RELIEF FROM THE COURT’S ORDER GRANTING PLAINTIFFS’
                             MOTION FOR PRELIMINARY INJUNCTION
Case 8:18-cv-02001-JVS-JDE Document 298-1 Filed 06/14/21 Page 11 of 13 Page ID
                                  #:16787



  1 day window. (Dkt. 185-1 at 7-8.) But the         deposition was taken 13 days after the
  2 entry of the Court’s PI Order, leaving insufficient time for Defendants to draft and
  3 file a motion by the 14-day deadline.
  4         Moreover, as Plaintiffs acknowledge, Defendants were not able to depose
  5
  6                                                                                         .
  7 (Id. at 8.)
  8
  9
 10                                         Defendants did not receive the final transcript
 11 from          deposition until May 24, 2021. Stradley Decl., ¶ 3. Defendants filed their
 12 Motion two days later, which demonstrates diligence and good cause.
 13         Plaintiffs also argue that Defendants could have taken depositions earlier in the
 14 case. (Dkt. 185-1 at 8-9.) More specifically, Plaintiffs claim that Defendants knew
 15 about the widespread use
 16                                                   and, therefore, could have presented
 17 facts about the general knowledge of                 in Defendants’ original PI briefing.
 18 (Id. at 8.) Defendants did, in fact, include such argument and facts in their original PI
 19 briefing showing that                                          . (E.g., Dkt. 171-1 at 16-
 20 20, Dkt. 171-2 at ¶¶ 2, 16, 26-68.) However, until Defendants received the Court’s
 21 Order Granting Plaintiffs’ PI Motion, Defendants could not have known that the Court
 22 would
 23
 24                                                                                    (Dkt.
 25 257 at 12.) (emphasis added). Furthermore, before the Court’s PI Order, there was
 26 uncertainty about whether the TSS trade secret was even properly in the case. In fact,
 27 before April 29, the TSS had been stricken from the case altogether, leaving
                                            -9-
 28     DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S REPLY IN SUPPORT OF
      DEFENDANTS’ RULE 60 MOTION FOR RELIEF FROM THE COURT’S ORDER GRANTING PLAINTIFFS’
                             MOTION FOR PRELIMINARY INJUNCTION
Case 8:18-cv-02001-JVS-JDE Document 298-1 Filed 06/14/21 Page 12 of 13 Page ID
                                  #:16788



  1 Defendants little reason to seek deposition testimony about the TSS. 3
  2          Once the TSS was reinstated in the case and once Defendants learned how the
  3 Court interprets the “generally known” prong of the CUTSA, Defendants were able
  4 to use                    to quickly gather the specific evidence sought by the Court’s
  5 PI Order—namely,
  6                                                                                           .
  7 Defendants diligently filed this Motion for Reconsideration to present that evidence
  8 to the Court. Cf. Fed. R. Civ. P. 59, Committee Notes on Rules – 2009 Amendment
  9 (explaining that Rule 59(e) was amended to lengthen the time period for a motion
 10 from 10 days to 28 days because “[e]xperience has proved that in many cases it is not
 11 possible to prepare a satisfactory post-judgment motion in 10 days[.]”) (emphasis
 12 added).
 13          Defendants properly brought their Motion under Local Rule 7-18 based on “the
 14 emergence of new material facts,” and Defendants’ Motion is timely under Rule 7-18
 15 because Defendants acted diligently in discovering those “new material facts” and in
 16 bringing their Motion based thereon.
 17
 18
 19
 20
 21
 22
 23          3
             On March 18, the Court granted Defendants’ Motion to strike the TSS trade
 24 secret from the case and, consequently, denied Plaintiffs’ Motion for Preliminary
    Injunction. (Dkt. 186, 187.) Plaintiffs moved for reconsideration on these two orders.
 25 (Dkt. 193.) It was not until April 29 that the Court revisited these decisions, reinstating
 26 the TSS into the case and granting Plaintiffs’ Motion for Preliminary Injunction. (Dkt.
    258.)
 27
                                                -10-
 28     DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S REPLY IN SUPPORT OF
      DEFENDANTS’ RULE 60 MOTION FOR RELIEF FROM THE COURT’S ORDER GRANTING PLAINTIFFS’
                             MOTION FOR PRELIMINARY INJUNCTION
Case 8:18-cv-02001-JVS-JDE Document 298-1 Filed 06/14/21 Page 13 of 13 Page ID
                                  #:16789



  1 Dated: June 14, 2021                Amanda R. Washton
                                        Sherron Wiggins, members of
  2
                                        CONKLE, KREMER & ENGEL
  3                                     Professional Law Corporation
  4
  5
                                        By: /s/Amanda R. Washton
  6
                                            Amanda R. Washton
  7                                         Attorneys for Defendants
  8                                         True Wearables, Inc. and Marcelo Lamego

  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
                                            -11-
 28     DEFENDANTS TRUE WEARABLES, INC.’S AND MARCELO LAMEGO’S REPLY IN SUPPORT OF
      DEFENDANTS’ RULE 60 MOTION FOR RELIEF FROM THE COURT’S ORDER GRANTING PLAINTIFFS’
                             MOTION FOR PRELIMINARY INJUNCTION
